Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to the communication filed on December 7, 2021.
2.	Claims 1-20 are cancelled. Claims 21-40 are pending. 
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,129,317 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.	a)	Applicant’s arguments, see “Rejections under 35 U.S.C. 112(a)”, filed on 12/7/2021, with respect to claim 40 have been fully considered and are persuasive.  The 112 rejection and 251 rejections of claim 40 has been withdrawn. 
	The 112 rejection and 251 rejections of claim 30 has been maintained because it still is directed to the new subject matter.
b)	Applicant’s arguments, see “Rejections under 35 U.S.C. 103”, filed on 12/7/2021 with respect to claims 21-25, 29-35 and 39 have been fully considered and are persuasive.  The 103 rejections of claims 21-25, 29-35 and 39 has been withdrawn. 

Claim Objections
7.	The claims amendment filed on 12/7/2021 is objected to because it is not compliant with 37 CFR 1.173(b)(d) (i.e. all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. The amendments must include proper markings, matter to be omitted must be enclosed in brackets, no strikethrough, matter to be added must be underlined. The underlined matters should include all new claims 21-40. See MPEP § 1453.
Appropriate correction is required for new claims 21-40. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The cited support shows no “if” condition as recited in the claims (i.e., “Media segments from the two variant streams having the same sequence number correspond to the same portion of the media presentation and, therefore, have the same media content” (‘317 Patent: 15:51-54)).

35 USC § 251 – New Matter
9.	Claim 30 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is addressed in the above paragraph 8.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
www.uspto.gov/patents/process/file/efs/quidance/eTD-info-Usp.
10.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,537,917. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of this instant application and claims 1-12 of U.S. Patent No. 9,537,917 are directed to the same invention of streaming media content to client devices.
	Claims 21-29 are fully anticipated by claims 1-9 of U.S. Patent No. 9,537,917.
	Claim 30 is fully anticipated by claim 14 of U.S. Patent No. 9,537,917.
	Claims 31, 37 are fully anticipated by claims 10, 12 of U.S. Patent No. 9,537,917.

11.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,854,021. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of this instant application and claims 1-16 of U.S. Patent No. 9,854,021 are directed to the same invention of streaming media content to client devices.
	Claims 21-30 are fully anticipated by claims 1-10 of U.S. Patent No. 9,854,021.
	Claim 31 is fully anticipated by claim 12 of U.S. Patent No. 9,854,021.
.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or render obvious the limitation of “in responsive to a second encoded bitrate associated with a second set of media segments that correspond to a second variant stream being higher than the first encoded bitrate: determining, based on an amount of network bandwidth available for the client device, a number of media segments to include in a plurality of media segments from the second set of media segments that correspond to the first set of media segments” (claims 21, 31).
Claims 21-40 would be allowable if overcoming the above rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:

/M.F/Supervisory Patent Examiner, Art Unit 3992